Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/812,762 TRACK SYSTEM HAVING A ROLLING MEMBER filed on 3/9/2020.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 39/2020, 8/20/2020 and 9/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. A track system cannot depend from a support member which is a smaller subset than a track system.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5927017 to Jacobs et al.
	With regards to claim 1, the patent to Jacobs et al. discloses teaches a device having a body (96); and a rolling member (7) rotatably connected to the body to facilitate movement of the support member along a track (100); wherein the rolling member includes a grooved configuration to limit movement of the support member relative to the track in a Y-direction.
	With regards to claim 2, Jacobs et al. teaches wherein the rolling member is monolithic.
	With regards to claim 3, Jacobs et al. teaches wherein a first portion of the rolling member includes a first portion angle that corresponds to a ridge angle of a side of a ridge of the track (100).
	With regards to claim 4, Jacobs et al. teaches wherein the rolling member includes a groove configured to engage a protrusion or ridge of the track; and the rolling member includes a first portion (inner portion) and a second portion (outer portions) separated in an axial direction by the groove.
	With regards to claim 5, Jacobs et al. teaches wherein the first portion includes a greater outer diameter than the second portion.
	With regards to claim 6, Jacobs et al. teaches wherein the second portion is disposed axially outward of the first portion.
	With regards to claim 7, Jacobs et al. teaches wherein the first portion and the second portion are configured for symmetrical contact with respective sides of a ridge of the track.
	With regards to claim 8, Jacobs et al. teaches wherein the first portion includes a greater outer diameter than the second portion.
	With regards to claim 9, Jacobs et al. teaches wherein the groove is disposed, in an axial direction of the rolling member, at least partially between the first portion and the second portion.
	With regards to claim 10, Jacobs et al. teaches wherein the first portion is disposed axially inward of the second portion.
	With regards to claim 11, Jacobs et al. teaches wherein a minimum diameter of the groove is greater than a minimum diameter of the second portion.
	With regards to claim 12, Jacobs et al. teaches wherein a minimum diameter of the first portion is greater than the minimum diameter of the groove; and a maximum diameter of the second portion is greater than the minimum diameter of the first portion.
	With regards to claim 13, Jacobs et al. teaches wherein the first portion includes a first portion angle; the second portion includes a second portion angle; and the first portion angle and the second portion angle are configured to facilitate symmetrical contact of the rolling member with sides of a ridge of the track.
	With regards to claim 14, Jacobs et al. teaches a track assembly, including the track; a second track; wherein the second track is disposed at least partially within the track; the support member is configured to roll along the track via the rolling member; and the support member includes an engagement portion configured to engage the second track to adjust and lock a position of the support member relative to the track assembly. 
	With regards to claim 20, Jacobs et al. teaches wherein the track includes a ridge (100); and the rolling member is configured for symmetrical contact with sides of the ridge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5927017 to Jacobs et al.  
With regards to the following claims, omnibus claims are fully rejected under 35 USC 112 above, and it would be obvious to have the support used in the following system because it would be obvious to use the support in the desired function. 
With regards to claim 15, it would be obvious Jacobs et al. teaches the track;

wherein the support member includes a sensor configured to sense features of the track to facilitate a determination of a position of the support member relative to the track.
	With regards to claim 16, it would be obvious to one of ordinary skill in the art and the teachings of Jacob et al.  to have a track system, having a support assembly, including a support member and a second support member connected with the support member via a cross member; and a first track assembly including the track; and a second track assembly; wherein the support member and the second support member are both configured for connection with and removal from the first track assembly and the second track assembly.
	With regards to claim 17, it would be obvious to one of ordinary skill in the art and the teachings of Jacob et al. to have wherein the second support member includes a second rolling member having a second grooved configuration to limit movement of the second support member in the Y-direction.
	With regards to claim 18, it would be obvious to one of ordinary skill in the art and the teachings of Jacob et al. to have wherein the grooved configuration and the second grooved configuration are substantially the same.
	With regards to claim 19, it would be obvious to one of ordinary skill in the art and the teachings of Jacob et al. that the rolling member is disposed at an outer side of the support member, and the second rolling member is disposed at an outer side of the second support member; or the rolling member is disposed at an inner side of the support member, and the second rolling member is disposed at an inner side of the second support member.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/15/21